Exhibit 10.1

Stock Settled RSU Certificate

CARMIKE CINEMAS, INC.

2004 INCENTIVE STOCK PLAN

STOCK GRANT CERTIFICATE

This Stock Grant Certificate evidences a Stock Grant made pursuant to the
Carmike Cinemas, Inc. 2004 Incentive Stock Plan to
                                         (the “Grantee”) which provides Grantee
a right to receive                  shares of Stock at such time and subject to
such conditions as set forth in this Certificate. This Stock Grant is granted
effective as of                                         ,         , which shall
be referred to as the “Grant Date.”

 

CARMIKE CINEMAS, INC. By:  

 

      Lee Champion       Senior Vice President

Date:  

 

TERMS AND CONDITIONS

§ 1. Plan and Stock Grant Certificate. This Stock Grant is subject to all of the
terms and conditions set forth in this Stock Grant Certificate and in the Plan.
If a determination is made that any term or condition set forth in this Stock
Grant Certificate is inconsistent with the Plan, the Plan shall control. All of
the capitalized terms not otherwise defined in this Stock Grant Certificate
shall have the same meaning in this Stock Grant Certificate as in the Plan. A
copy of the Plan will be made available to Grantee upon written request to the
Chief Financial Officer of Carmike.

§ 2. Stockholder Status. This Stock Grant represents a contractual promise to
issue the shares of Stock described in this Stock Grant to Grantee in the future
if certain conditions are met. Grantee shall have no rights as a stockholder
with respect to the shares of Stock subject to the Certificate (including
without limitation any voting rights or any right to cash dividends) until such
shares are issued to Grantee pursuant to § 4 in settlement of this Stock Grant.
Further, until shares of Stock are issued pursuant to this Stock Grant, Grantee
will be a general and unsecured creditor of Carmike with respect to this Stock
Grant.

§ 3. Vesting and Forfeiture.

 

  (a)

Vesting. Subject to § 3(b), Grantee’s interest in this Stock Grant shall become
nonforfeitable immediately prior to the earlier of (1)



--------------------------------------------------------------------------------

 

the annual meeting of stockholders of Carmike Cinemas, Inc. that occurs in
             or if there is no such annual meeting prior to December 1,
            , then December 1,             , (2) the date of his death or
(3) the date he incurs a disability. For purposes of this Stock Grant
Certificate, Grantee will be deemed to be disabled if he is “disabled” as such
term is defined in Code § 409A(a)(2)(C).

 

  (b) Forfeiture. If Grantee’s status as a Director of Carmike terminates for
any reason other than death or disability before his interest in this Stock
Grant has become nonforfeitable under § 3(a), then he shall forfeit any rights
he may have to the issuance of shares of Stock pursuant to this Stock Grant. For
the avoidance of doubt, a Director who is not re-elected at an annual meeting of
stockholders that occurs in             , but has otherwise remained a Director
up to such annual meeting shall not be deemed to have forfeited such rights.

§ 4. Issuance of Stock. As soon as practicable after the date as of which
Grantee’s interest in this Stock Grant becomes nonforfeitable (and no later than
December 31,             ), Carmike shall issue to Grantee the shares of Stock
subject to this Stock Grant.

§ 5. Nontransferable. No rights granted under this Stock Grant Certificate shall
(absent the Committee’s consent) be transferable by Grantee other than by will
or by the laws of descent and distribution. The person or persons to whom such
rights are transferred by will or by the laws of descent and distribution (or
with the Committee’s consent) shall be treated as the Grantee.

§ 6. Other Laws. Carmike shall have the right to refuse to issue shares of Stock
pursuant to this Stock Grant to Grantee if Carmike acting in its absolute
discretion determines that the issuance of such shares is (in the opinion of
Carmike’s legal counsel) likely to violate any applicable law or regulation.

§ 7. No Right to Continue Service. Neither the Plan, this Stock Grant
Certificate, nor any related material shall give Grantee the right to continue
in the employment of or service of Carmike.

§ 8. Governing Law. The Plan and this Stock Grant Certificate shall be governed
by the laws of the State of Delaware.

§ 9. Binding Effect. This Stock Grant Certificate shall be binding upon Carmike
and Grantee and their respective heirs, executors, administrators and
successors.

§ 10. Headings and Sections. The headings contained in this Stock Grant
Certificate are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Stock Grant Certificate. All references to
sections in this Stock

 

2



--------------------------------------------------------------------------------

Grant Certificate shall be to sections of this Stock Grant Certificate unless
otherwise expressly stated as part of such reference.

§ 11. Code § 409A. This Stock Grant is intended to satisfy the requirements of
Code § 409A or an exception to Code § 409A and shall be interpreted to effect
such intent.

 

3